Case 3:20-cv-00500-MMH-MCR Document 30 Filed 12/08/20 Page 1 of 2 PageID 508




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                   JACKSONVILLE DIVISION


    BAUER FAMILY ENTERPRISES, INC.,

                         Plaintiff,

    v.                                                         Case No. 3:20-cv-500-J-34MCR

    OHIO SECURITY INSURANCE COMPANY,

                         Defendant.



                                              ORDER

           THIS CAUSE is before the Court on Plaintiff’s Motion for Voluntary Dismissal

    Without Prejudice (Dkt. No. 29; Motion) filed on December 7, 2020. In the Motion, Plaintiff

    seeks dismissal of this matter without prejudice. See Motion at 1. However, Plaintiff has

    failed to comply with the requirements of Rule 41(a)(1), Federal Rules of Civil Procedure

    (Rule(s)). This Rule states in pertinent part:

               an action may be dismissed by the plaintiff without order of court (i)
               by filing a notice of dismissal at any time before service by the
               adverse party of an answer or of a motion for summary judgment,
               whichever first occurs, or (ii) by filing a stipulation of dismissal signed
               by all parties who have appeared in the action.

    Rule 41(a)(1) (emphasis added). The Motion filed by Plaintiff is signed only by counsel

    for Plaintiff. See Motion at 2. Because an answer was filed by Defendant, in order for a

    request for dismissal to be effective, it is required to be executed by counsel for all parties

    who have appeared in this action. See Rule 41(a)(1). Accordingly, the Court will strike

    the Motion. Plaintiff may file a properly executed stipulation of dismissal without prejudice

    in order to terminate this action. In light of the foregoing, it is hereby
Case 3:20-cv-00500-MMH-MCR Document 30 Filed 12/08/20 Page 2 of 2 PageID 509




          ORDERED:

          1.     Plaintiff’s Motion for Voluntary Dismissal Without Prejudice (Dkt. No. 29) is

                 STRICKEN.

          2.     The parties shall have until February 8, 2021, to file a joint stipulation of

                 dismissal or other appropriate documents to close out this file.

          3.     If the parties have not filed settlement pleadings or a request for additional

                 time by the February 8, 2021, deadline, this case will automatically be

                 deemed to be dismissed without prejudice.

          4.     The final pretrial conference scheduled for January 24, 2022, is cancelled,

                 and this case is removed from the February 7, 2022, trial term.

          5.     The Clerk of the Court is directed to terminate all pending motions and

                 administratively close this case pending further Order of the Court.

          DONE AND ORDERED in Jacksonville, Florida this 8th day of December, 2020.




    ja

    Copies to:

    Counsel of Record




                                               -2-
